.   1



                                A/cr
                                       -d   PD-0424-15


                                 • •    • -. -                           RECEIVED IN
                                MS**             *.       VJMl/HX   COURTOFCR...NALAPPEALS
                                            -    v*   ~                   APR 15 2015




                     jot fl??eflLAiori0/-H-oon3 -cfi                  _ filedin
                                                                        APR 17 2015

           F?g&f ffi-fad fr*g F-y ia&^r^o/ IfrtC fa Ai'/f/            Abel Acosta, Clerk
K     •




     anted- W MxKtfct. ~fa#;. TAefAX /,)&(*&;*>*/ fe-Sto So/sl

    fcz-